AMENDMENT NO. 15
Dated as of October 31, 2014
to
RECEIVABLES PURCHASE AGREEMENT
Dated as of November 30, 2001

This AMENDMENT NO. 15 (this “Amendment”) dated as of October 31, 2014 is entered
into among ENERGY SERVICES FUNDING CORPORATION, a Delaware corporation, as the
seller (the “Seller”), UGI ENERGY SERVICES, LLC (as successor to UGI Energy
Services, Inc.), a Pennsylvania limited liability company (“UGI”), as initial
servicer (in such capacity, together with its successors and permitted assigns
in such capacity, the “Servicer”), and PNC BANK, NATIONAL ASSOCIATION, a
national banking association (“PNC”), as issuer (together with its successors
and permitted assigns, the “Issuer”) and as administrator (in such capacity,
together with its successors and assigns in such capacity, the “Administrator”).

RECITALS

WHEREAS, the parties hereto have entered into that certain Receivables Purchase
Agreement, dated as of November 30, 2001 (as amended, supplemented or otherwise
modified from time to time, the “Agreement”); and

WHEREAS, the parties hereto wish to amend the Agreement as set forth herein;

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein and in the Agreement, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms used but not otherwise defined
herein are used herein as defined in the Agreement.

SECTION 2. Amendments to the Agreement. The Agreement is hereby amended as
follows:

(a) The following new defined terms and definitions thereof are hereby added to
Exhibit I to the Agreement in appropriate alphabetical order:

“Anti-Terrorism Laws” means any applicable laws or regulation relating to
terrorism, trade sanctions programs and embargoes, import/export licensing,
money laundering or bribery, and any regulation, order, or directive
promulgated, issued or enforced pursuant to such applicable laws or regulations,
all as amended, supplemented or replaced from time to time.

“Covered Entity” means (a) the Seller, the Servicer and each Originator and
(b) each Person that, directly or indirectly, is in control of a Person
described in clause (a) above. For purposes of this definition, control of a
Person shall mean the direct or indirect (x) ownership of, or power to vote, 25%
or more of the issued and outstanding equity interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for such Person, or (y) power to direct or cause the direction
of the management and policies of such Person whether by ownership of equity
interests, contract or otherwise.

“Eligible Unbilled Receivable” means, at any time, any Receivables as to which
the invoice or bill with respect thereto has not yet been sent to the Obligor
thereof if (a) the related Originator has recognized the related revenue on its
financial books and records under GAAP; and (b) not more than 30 days have
expired since such Receivable arose.

“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

(b) The definition of “Eligible Receivable” set forth in Exhibit I to the
Agreement is amended as follows:

(i) Clause (a)(i) thereof is replaced in its entirety with the following:

(i) (A) a United States resident and (B) not a Sanctioned Person,

(ii) Clause (a)(iv) thereof is amended by replacing the amount “$10,000,000”
where it appears therein with the amount “$12,500,000”;

(iii) Clause (m) thereof is replaced in its entirety with the following:

(m) that (i) is neither a Defaulted Receivable nor a Delinquent Receivable and
(ii) either (A) is an Eligible Unbilled Receivable or (B) has been billed or
invoiced to the related Obligor,

(c) The definition of “Excess Concentration” set forth in Exhibit I to the
Agreement is replaced in its entirety with the following:

“Excess Concentration” means, at any time, without duplication, the sum of:

(i) the sum of the amounts by which the Outstanding Balance of Eligible
Receivables of each Obligor then in the Receivables Pool exceeds an amount equal
to: (a) the applicable Concentration Percentage for such Obligor, multiplied by
(b) the Outstanding Balance of all Eligible Receivables then in the Receivables
Pool; plus

(ii) the amount by which the aggregate Outstanding Balance of all Eligible
Receivables that are Eligible Unbilled Receivables exceeds 35% of the
Outstanding Balance of all Eligible Receivables then in the Receivables Pool.

(d) Clause (a) of the definition of “Facility Termination Date” set forth in
Exhibit I to the Agreement is hereby amended by replacing the date “October 31,
2014” where it appears therein with the date “October 30, 2015”.

(e) The definition of “Purchase Limit” set forth in Exhibit I to the Agreement
is replaced in its entirety with the following:

“Purchase Limit” means (i) at any time on or after October 31, 2014 and prior to
but excluding June 2, 2015, $150,000,000 and (ii) at any time on and after
June 2, 2015, $75,000,000, in each case, as such amount may be subsequently
reduced pursuant to Section 1.1(b) of the Agreement; provided, that any such
reduction of the Purchase Limit then in effect pursuant to clauses (i) or (ii)
above, as applicable, shall automatically and permanently reduce the amount of
the Purchase Limit set forth in such other clauses above in the same proportion
as the percentage of the reduction of the Purchase Limit then in effect.
References to the unused portion of the Purchase Limit shall mean, at any time,
the Purchase Limit minus the then outstanding Capital.

(f) Section 1(s) of Exhibit III to the Agreement is replaced in its entirety
with the following:

(s) The Seller is not an “investment company,” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. In addition, the Seller is not a “covered fund” under Section 13 of
the U.S. Bank Holding Company Act of 1956, as amended, and the applicable rules
and regulations thereunder.

(g) The following new Section 1(w) is hereby added to Exhibit III to the
Agreement immediately following existing Section 1(v) thereof:

(w) No Covered Entity is a Sanctioned Person. No Covered Entity, either in its
own right or through any third party, (a) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (b) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law; or
(c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

(h) The following new Section 2(p) is hereby added to Exhibit III to the
Agreement immediately following existing Section 2(o) thereof:

(p) No Covered Entity is a Sanctioned Person. No Covered Entity, either in its
own right or through any third party, (a) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (b) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law; or
(c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

(i) The following new Section 1(r) is hereby added to Exhibit IV to the
Agreement immediately following existing Section 1(q) thereof:

(r) Anti-Money Laundering/International Trade Law Compliance. No Covered Entity
will become a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, will (a) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (b) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (c) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (d) use the proceeds of any
purchase to fund any operations in, finance any investments or activities in,
or, make any payments to, a Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law. The funds used to repay Seller’s obligations under
this Agreement and each of the other Transaction Documents will not be derived
from any unlawful activity. Each Covered Entity shall comply with all
Anti-Terrorism Laws. Seller shall promptly notify the Administrator in writing
upon the occurrence of a Reportable Compliance Event.

(j) The following new Section 2(l) is hereby added to Exhibit IV to the
Agreement immediately following existing Section 2(k) thereof:

(l) Anti-Money Laundering/International Trade Law Compliance. No Covered Entity
will become a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, will (a) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (b) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (c) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (d) use the proceeds of any
purchase to fund any operations in, finance any investments or activities in,
or, make any payments to, a Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law. The funds used to repay Servicer’s obligations under
this Agreement and each of the other Transaction Documents will not be derived
from any unlawful activity. Each Covered Entity shall comply with all
Anti-Terrorism Laws. Servicer shall promptly notify the Administrator in writing
upon the occurrence of a Reportable Compliance Event.

(k) Clause (g) of Exhibit V of the Agreement is hereby amended by (i) replacing
the percentage “2.25%” where it appears in clause (i)(A) thereof with the
percentage “2.75%” and (ii) replace the percentage “1.50%” where it appears in
clause (ii)(A) thereof with the percentage “2.00%”.

SECTION 3. Certain Representations, Warranties and Covenants. Each of the
Seller, UGI and the Servicer, as to itself, hereby represents and warrants that:

(a) the representations and warranties of such Person contained in Exhibit III
to the Agreement (as amended hereby) are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations and warranties were true and correct as of such earlier date);

(b) the execution and delivery by such Person of this Amendment, and the
performance of its obligations under this Amendment and the Agreement (as
amended hereby) are within its organizational powers and have been duly
authorized by all necessary organizational action on its part, and this
Amendment and the Agreement (as amended hereby) are its valid and legally
binding obligations, enforceable in accordance with its terms, subject to the
effect of bankruptcy, insolvency, reorganization or other similar laws affecting
the enforcement of creditors’ rights generally; and

(c) no Termination Event or Unmatured Termination Event has occurred, is
continuing, or would occur as a result of this Amendment.

SECTION 4. Effectiveness. This Amendment shall become effective as of the date
hereof provided that the Administrator shall have received counterparts of this
Amendment (whether by facsimile or otherwise), executed and delivered by each of
the parties hereto.

SECTION 5. References to Agreement. Upon the effectiveness of this Amendment,
each reference in the Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall mean and be a reference to the Agreement
as amended hereby, and each reference to the Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the
Agreement shall mean and be a reference to the Agreement as amended hereby.

SECTION 6. Effect on the Agreement. Except as specifically amended above, the
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.

SECTION 7. No Waiver. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
party under the Agreement or any other document, instrument or agreement
executed in connection therewith, nor constitute a waiver of any provision
contained therein, except as specifically set forth herein.

SECTION 8. Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTION
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

SECTION 9. Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

SECTION 10. Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.

SECTION 11. Counterparts. This Amendment may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed counterpart of a signature page to this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

SECTION 12. Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of one or
more provisions of this Amendment in one jurisdiction shall not have the effect
of rendering such provision or provisions unenforceable in any other
jurisdiction.

[Signature Pages Follow]

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

ENERGY SERVICES FUNDING CORPORATION

By:      
Name:
Title:


UGI ENERGY SERVICES, LLC

By:      
Name:
Title:


1

PNC BANK, NATIONAL ASSOCIATION,


as Issuer and Administrator

By:      
Name:
Title:


2